UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 ASAHI KASEI PHARMA CORPORATION,                               :                       12/30/2019
                                                               :
                                              Plaintiff,       :
                                                               :       19 Civ. 9060 (LGS)
                            -against-                          :
                                                               :              ORDER
                                                               :
 ENDO VENTURES LIMITED, ENDO                                   :
 PHARMACEUTICALS INC., AND AUXILIUM :
 PHARMACEUTICALS LCC,                                          :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 27, 2019, Plaintiff filed a letter outlining a summary of

outstanding issues in the litigation (Dkt. No. 52), including a statement that Plaintiff seeks to file

supplemental material regarding the issue of irreparable harm in support of its motion for a

preliminary injunction, that the parties are seeking to agree, and that in the absence of agreement,

Plaintiff will file a letter motion by December 31, 2019. It is hereby

        ORDERED that, in the event the parties do not agree on the supplemental submission,

Plaintiff shall file a copy of the submission as an attachment to its application to file it by

December 31, 2019.

        ORDERED that the parties shall appear for a conference with the Court on January 7,

2020, at 10:45 a.m. to discuss the issues raised in the letter. The parties may appear by telephone

and shall do so by calling Chambers from a landline, with all participating counsel on the line

and notifying Courtroom Deputy James Street at James_Street@nysd.uscourts.gov.


Dated: December 30, 2019
       New York, New York
